I have noted my dissent in this case; but inasmuch as it leaves you to guess why, I think I ought to briefly state my reasons, particularly, as I am setting up my *Page 304 
judgment against that of seven other members of the court, who are men of just as good judgment as I am. But this is one case where I differ with all of them because their judgment is against my convictions.
The majority have assigned two reasons for reversing the Orphans' Court of Carroll County.
1. That the bank deposit in the name of Isadore J. Gradman was his individual property when he died and not a part of the partnership.
These deposits of the decedent, Isadore J. Gradman, and his brother, Philip D. Gradman, who was his partner in the Melrose Canning Company of Carroll County, were advertised to the world by them as partnership property in their reports to Dun and Bradstreet prior to the death of Isadore Gradman as an asset of the partnership and designated on the statement made to Dun and Bradstreet as special deposits. After his death, the statement made by his surviving brother, Philip D. Gradman, who appears here as guardian for Morris Gradman, infant son of Isadore J. Gradman, on December 31, 1940, nearly three months after Isadore's death, shows, among the assets of the partnership, special deposits, $56,264.72.
The Orphans' Court in making distribution of the estate of Isadore Gradman treated it as partnership property and so made distribution of it to his widow, Diana Gradman.
If the partnership had become involved with creditors, it surely, in view of its statement, would have been estopped to deny that these "special deposits" did not belong to the partnership.
The majority opinion is to the effect that this is not partnership property and should be distributed in accordance with the other provisions of the will. In my opinion the effect of this is for this court to be writing a will for the testator. He said in the statements which he made to Dun and Bradstreet, which were available to all his creditors, that it was an asset of the partnership. This court says it was not; and, for this reason, *Page 305 
I say that the court's opinion is being substituted for his will.
2. On June 17, 1941, Diana Gradman, the executrix, filed a petition with the Orphans' Court, upon which an order was passed by the Orphans' Court of Carroll County, that a meeting of all persons entitled to a distribution, share, legacy, or residue in the estate of Isadore Gradman be held in said court on the 25th of August, 1941, in accordance with the provisions of Section 151 of Article 93 of the Code. The notice was duly published as required by law and on said day the executrix appeared in the Orphans' Court and there settled her account, making distribution under the direction of the court.
The minor son of Isadore J. Gradman, Morris Gradman, an infant, then nearly twenty-one years of age, had been notified by publication, along with the other non-residents, there being two sisters living in Lithuania who were named as beneficiaries.
Philip D. Gradman, unknown to the executrix, Diana Gradman, until after the distribution was made by her in the Orphans' Court, had been appointed guardian for Morris Gradman on December 2, 1940, by the same court. He qualified then for the purpose of receiving the proceeds of three policies of insurance, two of which were paid to him, which Isadore J. Gradman had taken out for the benefit of his son Morris, whom he had left in Lithuania many years before.
It is not disputed that the notice of the meeting of distributees by the executrix was proper in form and met every requirement of the statute, Section 151, Article 93, but this court bases its decision on the fact that personal notice of the order was not given to Philip D. Gradman, guardian of Morris Gradman.
Section 151 provides that non-residents shall be notified by publication and that publication is the service of summons upon such non-resident. If this were a suit for the partition and sale of real estate, the interest of a non-resident infant with a guardian in this State *Page 306 
could not be sold by service on the guardian; it requires the notice provided by law to the one interested, to wit, the infant, and it then becomes the duty of the guardian to appear for him or it becomes the duty of the court to appoint someone to represent him after he is summoned. The service on the guardian and not on the infant would be a nugatory act and would leave the interest of the infant out of the case even after the notice. There is no provision in the law for the appointment of a guardian ad litem
in the Orphans' Court, even though it might become the duty of a guardian after the notice to come into court and represent his interest. The guardian does not take the place of the infant. He merely appears for or represents him. The notice was published in a Carroll County paper, and the guardian resided in Carroll County, yet he says he knew nothing of it.
The Orphans' Court derives all of its powers from the Legislature, and not from any court. Section 40, Article IV of the Constitution says: "They shall have all the powers now vested in the Orphans' Courts of the State, subject to such changes as the Legislature may prescribe."
This limitation is just as binding on this court as it is on the Orphans' Court; and when we say that Statute 151 impliedly provides for personal notice upon the guardian of a foreign distributee, creditor, or anyone interested in the distribution of an estate, something has been read into the statute that the Legislature did not put there, and I say which no other tribunal has the authority to write into the statute. This being so, in my opinion all of the interested parties were concluded by the account which was filed by the executrix in this case in pursuance of Section 151 and the order of the Orphans' Court in ratifying the account should have been affirmed by this court. *Page 307